Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 03, 2019

The Court of Appeals hereby passes the following order:

A19A2209. LEE STEWART v. SANDRA HALOUSKA.

      Sandra Halouska filed a civil action against her tenant, Lee Stewart, seeking
to recover past-due rent and to evict Stewart from the property. On May 6, 2019, the
Municipal Court of Columbus, Muscogee County, entered a judgment in the amount
of $4,400 and a writ of possession in Halouska’s favor. Stewart filed a motion to set
aside the judgment under OCGA § 9-11-60 (d). The trial court denied the motion
and, on May 28, 2019, Stewart filed this direct appeal. We lack jurisdiction because
Stewart was required to follow the discretionary appeal procedures to obtain review
before this Court.
      To the extent the underlying case was an action for damages, it falls within
OCGA § 5-6-35 (a) (6), which provides that where a money judgment in an action for
damages totals $10,000.00 or less, a party must follow the discretionary appeal
procedures to obtain appellate review. See Jennings v. Moss, 235 Ga. App. 357, 357
(509 SE2d 655) (1998).
      To the extent the underlying case was a dispossessory proceeding, the notice
of appeal was timely only as to the trial court’s May 22 order denying Stewart’s
motion to set aside. See OCGA § 44-7-56 (appeals in dispossessory actions must be
filed within seven days of the date the judgment was entered); Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Pursuant to OCGA § 5-6-
35 (a) (8), however, a party must follow the discretionary appeal procedures to obtain
appellate review of an order denying a motion to set aside a judgment under OCGA
§ 9-11-60. See Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d
688) (2006).
      Stewart’s failure to follow the required procedure deprives us of jurisdiction
to consider his appeal. See Jennings, 235 Ga. App. at 357. For these reasons, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/03/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.